       Case 3:19-cv-00154-HTW-LRA Document 9 Filed 04/25/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION


DAVID STREET                                                                             PLAINTIFF

VS.                                               CIVIL ACTION NO. 3:19-cv-00154-HTW-LRA

LIFE INSURANCE COMPANY OF
NORTH AMERICA                                                                         DEFENDANT


                          Stipulation of Dismissal Without Prejudice


       Pursuant to an agreement of the parties, it is stipulated that this case, and all claims

herein, are hereby dismissed WITHOUT PREJUDICE, pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii).

       Respectfully submitted, this the 25th day of April, 2019.



                         [Counsel's signatures appear on following page]
       Case 3:19-cv-00154-HTW-LRA Document 9 Filed 04/25/19 Page 2 of 2




/s/ Penny Lawson
Penny Lawson (MSB No. 103450)
Counsel for Plaintiff
Varner, Parker & Sessums, P.A.
1110 Jackson Street
Vicksburg, Mississippi 39183
Telephone: (601) 638-8741
Fax: (601) 638-8666
Email: plawson@vpslaw.com


/s/ William F. Ray
William F. Ray (MSB No. 4654)
Counsel for Life Insurance Company of North America
WATKINS & EAGER PLLC
400 East Capitol Street
Jackson, Mississippi 39201
Post Office Box 650
Jackson, Mississippi 39205
Telephone: (601) 965-1900
Fax: (601) 965-1901
Email: wray@watkinseager.com

                                 CERTIFICATE OF SERVICE

       I, William F. Ray, attorney for defendant Life Insurance Company of North America,
hereby certify that I have this day electronically filed the foregoing pleading with the Clerk of
the Court and served the pleading using the ECF system which sent notification to the following
counsel of record:

       Penny Lawson
       Varner, Parker & Sessums, P.A.
       1110 Jackson Street
       Vicksburg, Mississippi 39183

       This the 25th day of April, 2019.


                                             /s/ William F. Ray
                                             William F. Ray




                                                2
